Citation Nr: 0800233	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  00-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The appeal was remanded in September 2004.  The veteran and 
his former spouse testified before the undersigned Acting 
Veterans Law Judge in February 2005.  The appeal was again 
remanded in April 2005.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
February 1997, before the enactment of the VCAA.  

A letter dated in December 1999 explained the evidence 
necessary to establish service connection.  The veteran was 
told that there must be medical evidence showing a diagnosis 
of PTSD.  He was asked to complete a questionnaire regarding 
his claimed stressors.  

An August 2000 letter advised the veteran that his service 
personnel and medical records had been requested.  

A September 2004 letter told the veteran how VA would assist 
him in the development of evidence and advised him of his 
responsibilities in that regard.

In October 2003 the veteran was asked to identify evidence 
relating to his claim.  He was advised of various types of 
evidence that could be considered.  The letter discussed the 
evidence of record and told the veteran how he could help 
with his appeal.  

A March 2006 letter told the veteran how VA determines 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran testified at a hearing before the 
undersigned.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  His service personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

The veteran asserts that he has PTSD that is related to 
stressful incidents that occurred during service.  
Specifically, he maintains that the claimed disability is 
related to the murder of his father, the death of his sister, 
and the shooting of a friend, all of which he has indicated 
took place during his active service.

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.

The appellate record contains numerous VA outpatient and 
inpatient treatment records, which disclose various 
psychiatric diagnoses.  Major depression was diagnosed in 
August 1996.  A discharge summary for a VA hospitalization 
during August and September 1996 indicates a diagnosis of 
bipolar disorder with a recent depressive stage.  

A discharge summary for an April 1997 VA hospitalization 
notes mood disorder not otherwise specified.  

Major depressive disorder was noted in February 1998.  

An assessment in March 1999 resulted in a diagnosis of 
undifferentiated schizophrenia.  A September 1999 VA 
hospitalization report indicates a diagnosis of psychotic 
disorder not otherwise specified.  Psychotic disorder not 
otherwise specified was indicated in October 1999.  Diagnoses 
in December 1999 included undifferentiated schizophrenia and 
major depressive disorder, single episode.  

A private evaluation carried out in October 2000 for the 
purpose of a Social Security Administration (SSA) disability 
determination resulted in a diagnosis of psychosis not 
otherwise specified.  

A VA psychiatric evaluation in August 2001 resulted in a 
diagnosis of major depressive disorder with questionable 
psychotic symptoms, and history of undifferentiated 
schizophrenia.  

A VA examination was carried out in May 2003.  The examiner 
noted that the veteran's claims file was not available for 
review.  The veteran reported nightmares which occurred about 
four times per week.  He stated that his ex-wife had told him 
that he hit her in his sleep.  He stated that he had 
witnessed a friend being shot.  He endorsed intrusive 
thoughts about his military experiences.  He related that his 
brother and sister were murdered while he was in service.  He 
stated that he did not like being around people and that he 
did not go to restaurants or large stores.  On mental status 
examination, the veteran was dysphoric and subdued.  Eye 
contact was limited.  His predominant mood was one of 
depression and his affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
with no loosening of associations.  There was no gross 
impairment of memory, and the veteran was oriented in all 
spheres.  He did not complain of hallucinations and no 
delusional material was noted.  His insight was somewhat 
limited and his judgment was adequate.  The diagnosis was 
chronic PTSD.  The examiner commented that there appeared to 
be a nexus between the reported stressor and the PTSD 
symptomatology.

VA outpatient treatment records dated in September 2003 
reflect diagnoses of bipolar disorder.

A November 2003 SSA disability determination indicates a 
primary diagnosis of schizophrenia, delusional (paranoid), 
schizoaffective, and other psychotic disorders as the basis 
of the benefits award.

The veteran was afforded an additional VA examination in 
August 2006, by the same examiner that conducted the May 2003 
examination.  The examiner noted that he had reviewed the 
claims file prior to the examination.  The veteran reported 
that he failed his father while he was in the service and 
that he had failed his twin sister because she was murdered.  
He also stated that he destroyed his marriage.  The examiner 
indicated that he could not elicit PTSD symptomatology.  The 
veteran did endorse nightmares, but related that they were 
about snakes.  He also reported intrusive thoughts about the 
death of his father.  He noted that he tended to dwell on the 
death of his twin sister, who was murdered about a year after 
his release from service.  He denied periods of expansive 
mood and said that he had lows all of the time.  He stated 
that he was depressed because he could not take care of his 
family.  He related that he heard the whispered voices of his 
father and sister and that he saw them as well.  On mental 
status examination, the veteran appeared dysphoric.  He 
tended to perseverate on a theme of how he had not taken care 
of his family.  The examiner again noted that he did not note 
any specific PTSD symptoms.  The veteran's mood was somewhat 
depressed and his affect was appropriate to content.  The 
diagnosis was mood disorder not otherwise specified.  The 
examiner stated that he did not find any evidence of PTSD.  
He noted that the only stressor that the veteran reported was 
the death of his father and that he did not believe that it 
was a stressor sufficient to establish a nexus with PTSD 
symptomatology.  He opined that the death of the veteran's 
father might have been one of many factors contributing to 
his depression, but that there were numerous other factors 
that had occurred after the veteran's time in service.  He 
noted that the veteran had received many differing diagnoses, 
including some suggestion of an Axis II diagnosis.  He 
concluded that the veteran's substance abuse and the possible 
Axis II diagnoses were more responsible for his problematic 
functioning that the mood disorder.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In reaching its conclusion, the Board observes that there is 
conflict regarding whether the veteran has PTSD.  The VA 
examination conducted in May 2003 resulted in a diagnosis of 
PTSD.  However, the same physician examined the veteran in 
August 2006 and determined that there was no evidence of 
PTSD.  Notably, the August 2006 examination included a review 
of the veteran's claims folders.  Upon interview, the 
examiner stated that he was unable to elicit any PTSD 
symptomatology.  Rather, after a comprehensive examination 
and a review of the veteran's extensive records, he concluded 
that the appropriate diagnosis was mood disorder not 
otherwise specified.  

The remaining evidence of record reflects a variety of 
psychiatric diagnoses, to include mood disorder, major 
depressive disorder, psychotic disorder not otherwise 
specified, schizophrenia, and bipolar disorder.  However, 
neither the outpatient nor inpatient treatment records 
indicate a diagnosis of PTSD.  In fact, the only diagnosis of 
PTSD is contained in the May 2003 VA examination report.  In 
August 2006, the same examiner concluded, upon examination of 
the veteran and review of the record, that a diagnosis of 
PTSD was not appropriate.  In fact, he related that he was 
unable to elicit any PTSD symptoms.  In essence, the more 
probative evidence establishes that the veteran does not have 
PTSD.  Therefore, service connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


